Opinion issued December 15, 2020




                                        In The

                               Court of Appeals
                                        For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00791-CV
                            ———————————
IN RE PARKWAY EXPRESS, LLC AND GULSHAN R. JALLAN, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Parkway Express, LLC and Gulshan R. Jallan, have filed a motion

for voluntary dismissal of their petition for writ of mandamus.1 We grant the motion

and dismiss this original proceeding.




1
      The underlying case is PNA Investments, LLC v. Parkway Express, LLC, Anil
      Rameshchandra Vyas, Vikas Jain, Gulshan R. Jallan and Gurbax Singh, cause
      number CV-0083953, pending in the County Court at Law No. 1 of Galveston
      County, Texas, the Honorable John Grady presiding.
                                  PER CURIAM

Panel consists of Justices Goodman, Landau, and Adams.




                                      2